Citation Nr: 1009383	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-36 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumber spine disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to an increased rating for a right wrist 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the previously denied claim for service connection 
for a lumbar spine disability, denied service connection for 
a cervical spine disability, and denied an increased rating 
for a right wrist disability.  

The issues of entitlement to service connection for a lumbar 
spine disability and for a cervical spine disability are 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a lumbar spine 
disability was previously denied in an October 2001 rating 
decision.  The RO declined to reopen the claim in February 
2003.  The Veteran was notified of these decisions, but did 
not perfect an appeal.

2.  The evidence received since the February 2003 final 
denial is new in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the Veteran's claim.

3.  The Veteran's right wrist disability is manifested by 
mild degenerative joint changes and intermittent episodes of 
pain, stiffness, parasthesia, and swelling, with motion 
limited at most to 50 degrees flexion, right radial deviation 
to 10 degrees, and right ulnar deviation to 45 degrees.  
There is no objective evidence of ankylosis, muscle injury, 
or neurological deficit of the right hand or wrist.


CONCLUSIONS OF LAW

1.  The October 2001 and February 2003 rating decisions that 
denied service connection for a lumbar spine disability are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for a lumbar spine disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  The criteria for a rating in excess of 10 percent for a 
right wrist disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.59, 4.69, 4.71a, 
Diagnostic Codes (DCs) 5010, 5214, 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied the Veteran's claims of entitlement to service 
connection for a lumbar spine disability in an October 2001 
rating decision, and declined to reopen the claim in a 
February 2003 rating decision.  At the time of the October 
2001 decision, the RO found that there was no probative 
evidence linking the Veteran's in-service lumbar strain with 
his post-service diagnosis of degenerative disc disease, and 
the claim was denied.  

Although in the August 2006 rating decision on appeal the RO 
declined to reopen the claim, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the February 2003 decision 
became final because the Veteran did not file a timely 
appeal.

The claim for service connection for a lumbar spine 
disability may be reopened if new and material evidence is 
received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed an application to reopen his claim in March 
2006.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision in February 2003 consisted of the Veteran's service 
medical records, VA treatment records, private treatment 
records, the Veteran's statements, and a lay statement from a 
fellow serviceman.  The RO found that although there was 
evidence of an in-service injury to the lumbar spine, there 
was no probative evidence linking the in-service lumbar 
strain and the post-service diagnosis of degenerative disc 
disease, and the claim was denied.  

After a review of all the evidence, the Board finds that the 
evidence received since the last final decision in February 
2003 is not cumulative of other evidence of record, relates 
to an unestablished fact, and raises a reasonable possibility 
of substantiating his claim.

Newly received evidence includes medical documents and 
opinions relating to the Veteran's November 1988 application 
for disability benefits through his employer.  The Veteran's 
physician, who was noted to have treated the Veteran since 
1976 for his low back problems, was asked to determine 
whether the Veteran's lumbar spine disability was related to 
an occupational or non-occupational injury.  There was some 
confusion as to whether the Veteran's current lumbar spine 
disability was due to three incidents that occurred on-the-
job in 1988, or to previous back problems beginning in 1976.  
The physician replied that he could not specifically 
eliminate the previous low back problems dating back to the 
1970's, as back injuries tended to be cumulative, and 
therefore his previous injuries would be implicated.  The 
Board finds the statement relating the appellant's lumbar 
spine disability in 1988 to his many previous low back 
injuries beginning in at least 1976 to be evidence that is 
both new and material, as it demonstrates a continuity of 
symptomology since he separated from service and provides a 
possible nexus between his ongoing back problems and his 
service.  The opinion has been presumed credible for the 
purpose of determining whether to reopen the claim.  The new 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.303 (2009).  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of an appellant's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for a lumbar 
spine disability is reopened.  To that extent only, the 
appeal is allowed.

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based, as far 
as practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4 (2009).  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is 
a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the wrist is 
considered a major joint.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each group of minor joints so 
affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 
5010 (2009).  Diagnostic Code 5010, used for rating traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010 (2009).  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010 (2009).  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
minor joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1 (2009).  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  The use of terminology such as severe by VA 
examiners and others, although an element to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009).  

For VA purposes, normal dorsiflexion of the wrist is from 0 
to 70 degrees, and normal palmar flexion is from 0 to 80 
degrees.  Normal ulnar deviation of the wrist is from 0 to 45 
degrees, and normal radial deviation is from 0 to 20 degrees.  
38 C.F.R. § 4.71, Plate I (2009).

The diagnostic codes pertaining to impairment of the elbow, 
forearm, wrist, hand, and fingers apply different disability 
ratings based upon whether the major or minor arm is 
affected.  38 C.F.R. § 4.71a, DCs 5213 through 5230 (2009).  
In this case, the evidence shows that the Veteran is right-
handed, and thus the ratings for the minor hand apply.  
38 C.F.R. § 4.69 (2009).

The Veteran is currently in receipt of 10 percent disability 
rating for a right hand disability under DC 5010 for 
arthritis due to trauma.  

Diagnostic Codes 5205 (ankylosis of the elbow), 5206 
(limitation of flexion of the forearm), 5207 (limitation of 
extension of the forearm), 5209 (other impairment of the 
elbow, flail joint fracture), 5210 (nonunion of the radius 
and ulna, with flail joint), 5211 (impairment of the ulna), 
5212 (impairment of the radius), 5213 (impairment of 
supination and pronation), 5214 (ankylosis of the wrist), 
5216-5227 (ankylosis of the fingers), and the diagnostic 
criteria pertaining to impairment of the nerves and the 
criteria pertaining to muscle injuries, are not applicable in 
this claim because the medical evidence does not show that 
the Veteran has any of those conditions.  Specifically, the 
May 2006 VA examination and the VA treatment records for the 
period under consideration do not demonstrate any objective 
finding of ankylosis, muscle injury, or neurological disorder 
in the right hand or wrist.

VA treatment records dated from March 2005, one year prior to 
the Veteran filing his claim for increased rating, to October 
2008, do not reflect any complaints or treatment for a right 
wrist disability.  

On May 2006 VA examination, the Veteran reported that a few 
years previously, he began to experience occasional episodes 
of pain, stiffness, paraesthesia, and swelling to the right 
wrist.  He experienced wrist pain one to two times per month.  
He did not take pain killers for the wrist pain, nor did he 
use any other conservative therapies.  He reported that the 
pain would usually end within a few hours.  When experiencing 
an episode of wrist pain, he could not hold his cane or go 
fishing.  Physical examination revealed no visible 
deformities of the wrist.  There was no redness, warmth, or 
swelling of the joints.  Range of motion testing revealed 
flexion to 50 degrees and extension to 45 degrees.  There was 
no evidence of weakness, fatigability, incoordination, or 
lack of endurance on five repetitions.  There was evidence of 
mild pain on the fifth repetition.  X-ray examination 
revealed early degenerative spurring of the first 
carpometacrapal articulation.  The diagnosis was mild 
degenerative joint changes, likely related to pervious 
fracture, and carpal tunnel syndrome.  

The Board notes that in November 2008, the Veteran was 
granted service connection and assigned a 10 percent 
disability rating for his right carpal tunnel syndrome, 
thereby compensating the Veteran for the May 2006 findings of 
carpal tunnel syndrome related to the service-connected right 
wrist fracture.  Symptomatology related to the right carpal 
tunnel syndrome will not be considered in rating this right 
wrist disability because to do so would constitute 
impermissible pyramiding, or the compensation of the same 
disability using multiple diagnoses.  38 C.F.R. § 4.14 
(2009).

Turning first to the diagnostic criteria pertaining to 
arthritic limitation of motion under Diagnostic Code 5215, 
the Board finds that the Veteran is not entitled to a rating 
in excess of 10 percent for the right hand.  Ten percent is 
the maximum scheduler rating under Diagnostic Code 5215.  
38 C.F.R. § 4.71a.

The Veteran has been shown on X-ray examination to have mild 
degenerative changes in his right wrist.  Where there is 
limitation of motion, but the limitation of motion is 
noncompensable under the limitation of motion diagnostic 
codes, X ray confirmation of the affected joint will warrant 
a 10 percent rating under DC 5003 and DC 5010.  Also, under 
DC 5003 and DC 5010, a 10 percent rating may apply where 
limitation of motion is absent, but there is X-ray evidence 
of arthritis involving two or more major joints or involving 
two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.  
A maximum 20 percent rating is warranted where there is X-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups.  The wrist is considered one 
major joint.  38 C.F.R. § 4.45(f).  Accordingly, the evidence 
does not support a higher rating under Diagnostic Code 5010 
or 5003.  And a rating under Diagnostic Code 5010 or 5003 
cannot be combined with a rating based on limitation of 
motion.  38 C.F.R. § 4.71a, DC 5003 (2009).

The Board also finds that the Veteran is not entitled to a 
higher rating due to functional impairment as a result of 
pain on repetitive use.  On May 2006 VA examination, the 
Veteran denied experiencing any flare-ups of his right wrist.  
VA examination reveal an additional limitation of function as 
a result of pain with repetitive use, with slight pain found 
on the fifth repetition.  However, in considering the effect 
of additional range of motion lost due to fatigue, weakness, 
or lack of endurance following repetitive use, there is no 
evidence that such lack of endurance or pain on motion 
results in the right wrist being limited in motion to the 
extent required for a higher rating, that of ankylosis of the 
wrist.  38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Finally, the Board has considered whether the record raises 
the matter of an extraschedular rating.  In exceptional cases 
where schedular ratings are found to be inadequate, 
consideration of an extraschedular rating commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for the Veteran's right wrist disability, but 
findings supporting ratings in excess of 10 percent have not 
been documented.  In addition, it has not been shown that the 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  Therefore, the Board finds that 
referral for consideration of the assignment of an 
extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that for the period under 
review, the Veteran's right wrist disability has not 
warranted a rating higher than 10 percent.  As the 
preponderance of the evidence is against the claims for an 
increased rating, the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2006 and December 
2008; a rating decision in August2006; and a statement of the 
case in November 2008.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the March 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained two medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

The claim for service connection for a lumbar spine 
disability is reopened.  To that extent only, the appeal is 
allowed

A rating in excess of 10 percent for a left wrist disability 
is denied. 


REMAND

Additional development is necessary prior to further 
disposition of the claims for service connection for a lumbar 
spine disability and for a cervical spine disability.  

With regard to his lumbar spine disability, service medical 
records reflect that in February 1970, the Veteran complained 
of severe pain in the central lumbar region.  He had recently 
fallen on a rock.  Physical examination revealed marked 
muscle spasm in the paravertebral area.  The assessment was 
lumbar strain and the Veteran was given pain relievers and 
placed on light duty for seventy-two hours.  The remainder of 
the service medical records are negative for any lumbar spine 
complaints or treatment.

The Veteran contends that he sought treatment for back pain 
when he separated from service, from 1972 to 1975, however, 
because the physician who treated him has since retired, 
those records are no longer available.  

Private medical records dated from 1976 through 1997 reflect 
ongoing care for lower back pain.  In September 1976, the 
Veteran reported low back pain that was not the result of any 
particular injury.  In March 1977, he was treated for a 
lumbar strain.  In January 1982, he was treated for low back 
pain that developed when he was walking downstairs and felt a 
sharp pain in the lumbar region.  In September 1985, he hurt 
his back while at work when he stepped on a "wrapper."  In 
April 1988, he stated that he had been having trouble with 
his back since the 1985 incident.  

In November 1988, the Veteran applied for disability benefits 
available through his employer.  The Veteran's physician, who 
was noted to have treated the Veteran since 1976 for his low 
back problems, was asked to determine whether the Veteran's 
lumbar spine disability was related to an occupational or 
non-occupational injury.  There was some confusion as to 
whether the Veteran's current lumbar spine disability was due 
to three incidents that occurred on-the-job in 1988, or to 
previous back problems beginning in 1976.  The physician 
replied that he could not specifically eliminate the previous 
low back problems dating back to the 1970s, as back injuries 
tended to be cumulative, and therefore his previous injuries 
would be implicated.

Private medical records reflect that in October 1995, the 
Veteran was diagnosed with degenerative disc disease of the 
lumbar spine.  At that time, he reported a low back injury 
that occurred in 1976, when he was getting out of bed.  

VA treatment records dated from January 1999 to October 2008 
reflect ongoing treatment for the Veteran's back pain.  

In September 2001, the Veteran submitted a statement by a 
fellow serviceman, who recollected that while aboard the USS 
Bronson, the Veteran sustained an injury to his back.  

With regard to his cervical spine disability, service medical 
records do not reflect any complaints, diagnosis, or 
treatment for any cervical spine condition.  The Veteran 
contends, however, that although there are no records of a 
cervical spine injury, he sustained an injury to his back 
five months prior to separating from service.  

VA treatment records reflect that in September 1999, the 
Veteran was diagnosed with cervical stenosis with associated 
radiculopathy.  In December 1999, he complained of chronic 
cervical spine pain.  A November 2000 X-ray revealed minimal 
degenerative changes in the cervical spine.  Both VA and 
private treatment records reflect continued treatment for 
cervical spine pain.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  The Veteran in 
this case has not yet been provided a VA examination in 
relation to his claims.  Because his service medical records 
reflect that he suffered from an injury to his lumbar spine, 
and the Veteran has provided credible testimony of the 
continuity of symptomotology of lumbar and cervical spine 
problems since service, it remains unclear to the Board 
whether the Veteran's disabilities were caused by his 
service.  Therefore a VA examination is necessary in order to 
fairly decide the claims.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his lumbar spine disability and cervical 
spine disability.  The claims file must be 
reviewed by the examiner and the 
examination report should note that 
review.  The examiner should provide the 
rationale for all opinions provided.  The 
examiner should specifically opine as to 
whether it is as least as likely as not 
(50 percent probability or greater) that 
the Veteran's lumbar spine and cervical 
spine disabilities are related to his 
active service.  In addition to the 
service medical records and private 
medical records, the examiner should 
consider the Veteran's statements 
regarding his symptoms in service and his 
statements of continuous symptoms of back 
pain and problems after service.  If the 
Veteran's lumbar and cervical spine 
disabilities are more likely attributable 
to factors unrelated to military service, 
the examiner should specifically so state.

2.  Then, readjudicate the claims.  If the 
decisions remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response, then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


